TransAtlantic Petroleum Corp SMOG Footnote Support 2009 Estimate of Future Income Taxes Beg Tax Basis a) Tax rate 34.00% Meas: Used the same tax rate from the 2012 SMOG. NOL Nathen McEown: See tab .4 in the tax provision. b) a) Tie out of tax bases: Statutory Basis (TYL) 12/31/2013 Spot Rate Statutory Basis (USD) Oil and Gas Properties Nathen McEown: Book value of: 14242819-551890-695506. O&G deferred tax difference of -935408 Total Collarini SEC Total Proved - 1/1/14 YEAR Oil Gas BOE Beg reserves (BOE) Depletion Rate Capital Tax Basis Accum Amort Depletable tax basis Amortization UDFNCF DFNCF Factors UDFNCF Plus Capital Amortization Net taxable, pre NOL NOL LIMIT Net taxable Tax expense Disc Tax Expense 14.733% 1 100.16475% - - - 15.004% 2 86.66431% 15.316% 3 59.78094% 14.255% 4 71.57699% 11.853% - 5 65.32126% - 10.684% - 6 59.34189% - 10.074% - 7 53.92574% - 9.741% - 8 49.01013% - 9.585% - 9 44.53985% - 9.562% - 10 40.50143% - 9.647% - 11 36.81525% - 9.831% - 12 33.47884% - 10.007% - 13 30.40854% - 10.136% - 14 27.66502% - 9.632% - 15 25.16596% - rem 100.000% - 16 14.21868% - 49.52297% rem - Net net book value calc Proved and unproven costs in Amortization base TB Costs Excluded from Amortization base TB Less accumulated ARO Less accumulated DD&A TB Net Book Value Less tax value SMOG.4 Book-Tax Difference Effective tax rate Equals related deferred income taxes Net net book value - Ceiling Calc PV of Future Net Revenues Reserve Report Value of excluded costs TB Value of unproven in amortization base - Ceiling Value before income tax effects Year-by-year income tax effect SMOG.4 Ceiling - Less Net net book value EXCESS CEILING
